ORDER
The Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action against respondent Bobby Gordon Onyemeh Sea alleging that respondent committed professional misconduct warranting public discipline, namely, filing materially false federal income tax returns, resulting in a federal conviction, in violation of Minn. R. Prof. Conduct 8.4(b) and (c). Respondent waived his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and admitted the allegations of the disciplinary petition. The parties jointly recommend that the appropriate discipline is a 20-month suspension from the practice of law and that respondent be eligible to petition for reinstatement not more than 60 days before the expiration of the suspension period. Respondent further requests that his suspension be effective May 21, 2013, the date he was scheduled to begin serving his federal prison sentence.
The court has independently reviewed the file and approves the jointly recommended disposition and respondent’s request to have his suspension effective as of May 21, 2013.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Bobby Gordon Onyemeh Sea is indefinitely suspended from the practice of *852law for a minimum of 20 months, effective as of May 21, 2013. Respondent may petition for reinstatement pursuant to Rule 18(a)-(d), RLPR, not more than 60 days before expiration of the suspension period. Reinstatement is conditioned on successful completion of the professional responsibility portion of the state bar examination and satisfaction of continuing legal education requirements, pursuant to Rule 18(e), RLPR. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/Alan C. Page Associate Justice